DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims						-Receipt Date 11/09/2020
Amended Claims						-Receipt Date 11/10/2020
Applicant Arguments						-Receipt Date 11/09/2020
Applicant Arguments						-Receipt Date 11/10/2020		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 11/10/2020. Claims 1-20 are pending. Claims 1, 7, 9-15, and 17-20 are amended. Claim 21 is canceled. Applicant's amendments to the claims have overcome the claim objections previously set forth in the Non-Final Office action mailed 08/07/2021. 

Response to Arguments
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive. 
Applicant submits:
“Rohleder teaches that task information may be stored in a task information queue 112. See, Rohleder, paragraph 28. However, Rohleder's disclosed queue does not meet the express claim requirement of a "first storage element" which is individually selectable for storing the 
and “As for any attempt to rely on the obviousness rejection analysis of Rohleder and Zhang provided for claim 12, Applicant respectfully submits that such reliance is misplaced. In support, Applicant would first note that Rohleder's disclosed storage of prefetch requests in a "queue" does not meet the claim requirement for "selecting" a "storage element" since queue storage is understood by those skilled in the art to refer to a sequential storage mechanism, such as first-in-first-out, for storing information where there is no ability to select individual queue entries for storage of preload requests. The cited Zhang disclosure (of a FIFO processing queue) fails for the same reason.” (Remarks, pages 12-13)
	However, this argument is not persuasive because an entry in a queue is a “storage element” and a request being stored in a queue (as taught by Rohleder [0052]) indicates that an entry in the queue is selected to store the request. Examiner notes that the claims do not require the storage element to be “individually selectable for storing the first preload request” as Applicant argues. Rohleder is modified by Zhang to teach processing requests in FIFO order when two requests have the same issue time, as Rohleder does not explicitly teach how it handles the case where two prefetch requests may be triggered at the same time. In this combination, Rohleder will queue a prefetch request in an unoccupied entry in the queue when there is no other prefetch request in that entry being triggered at the same time and Rohleder will implement specific FIFO processing for a prefetch request when there is another prefetch request in the queue that is triggered at the same time. 
	Examiner suggests incorporating further language supported by the Specification describing the storage element and how it is different from an entry in a queue, such as details from [0040]-[0041] and 
 
	Applicant submits:
“Rohleder's disclosed queue does not meet the express claim requirement of "request slot registers" which are individually configured to store information of a respective preload request.” (Remarks, page 14)
	However, this argument is not persuasive because Rohleder teaches that information of the preload requests in the task information queue may be loaded into internal registers, see Rohleder [0034], and the Office Action maps these registers as the claimed “request slot registers”. 

	Applicant submits:
“Insofar as the obviousness rejection analysis of claim 14 asserts only that one of the recited actions (namely "rejecting the first preload request...") is met by Zhang's disclosure, Applicant respectfully submits that the amended claim requirement for "two or more" actions in the claimed "specific processing" requirement is admittedly missing from the cited art disclosure. In addition, amended claim 14 recites that the "specific processing" (from the "first processing" step) includes "one or more of' the recited actions which no longer include the action which the Examiner asserts is disclosed by Zhang. As a result, amended claim 14 lists only the recited actions which were not alleged to be met by Zhang's disclosure, and Applicant therefore respectfully submits that the amended claim requirements are admittedly missing from the cited art disclosure.” (Remarks, pages 14-15)
However, this argument is not persuasive because Zhang’s disclosure modifies Rohleder to teach “rejecting the first preload request when the first storage element is utilized by the second processing” since the “second processing” is processing of one of more preload requests . 

Claim Objections
Claims 13-14 are objected to because of the following informalities:  
Claim 13- “the control data” should be “the first control data”
Claim 14 line – the first instance of “the earlier preload request” should be “an earlier preload request”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites:
the programmable preload request circuit comprising a plurality of request slot registers
	However, there is no support in the Specification for the programmable preload request circuit having “request slot registers”. While the Specification at [0040] discloses request slots which are “simple register elements”, this is not the same as a “register”, and the Specification does not make clear that a “register element” is a “register”. 
	Claim 18 recites a similar limitation and is rejected for similar reasons. Claims 7, 9-10, and 19 also recite the term “request slot registers” and are rejected for similar reasons. Claims 2-10 and 19-20 are also rejected based on their dependence from a rejected base claim.

	Claim 12 recites:
wherein the specific processing comprises two or more of:
a) rejecting the first preload request when the first storage element is utilized by the second processing, 
b) rejecting the first preload request when the first storage element is occupied by an earlier preload request, 
c) generating an error indication when the first storage element is occupied by the earlier preload request, 
d) replacing the earlier preload request in the first storage element with the first preload request, and 
e) revoking the earlier preload request within the first storage element without storing the first preload request; 
	However, the Specification does not support various combinations of two or more of the claimed steps a-d. For example, the Specification does not support performing the specific processing in a) and d), b) and d), c) and e), and other combinations. The Specification only supports the specific processing comprising only a subset of two or more of a-d under specific conditions described with reference to Fig. 6.
	Examiner suggests amending this claim to recite the specific conditions under which the specific processing comprises each of steps a-d as described with reference to Fig. 6, for example by describing each of the checks made in decision boxes 664, 666, 668, 670, and 672, for determining the specific processing, will overcome this rejection and would distinguish the claims from the cited prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rohleder et al. US 2018/0011736 (hereinafter, Rohleder) in view of Hughes et al. US 2009/0049256 (hereinafter, Hughes).
Regarding claim 1, Rohleder teaches:
 1. An integrated circuit formed on a substrate, the integrated circuit comprising: 
a central processing unit (CPU) ([0025]: CPU 104); 
a random access memory (RAM) configured for storing data and CPU executable instructions ([0019] and [0025]: memory circuits 122, i.e. an internal RAM, stores data and instructions); 
a loader circuit for accessing memory that is external to the integrated circuit, wherein the loader circuit is configured to load the RAM with a copy of instructions and data from the external memory ([0019] and [0025]: loader circuit 124 loads the RAM 122 with data and instructions from external memory circuits 126); 
a timer bank comprising one or more request timers ([0022]: the hardware task control circuit includes one or more timers, i.e. a timer bank comprising one or more request timers); 
a programmable preload request circuit that is coupled to the timer bank and the loader circuit ([0022] and [0024]: task control circuit 124 is coupled to the timers and loader circuit 124, see also Fig. 1), the programmable preload request circuit comprising a plurality of request slot registers, each of which is configured to store information of a respective preload request ([0034]: the task control circuit loads information from the task information queue, i.e. information of a respective preload request since information in the task information queue is used for prefetches, into internal registers, i.e. a plurality of request slot registers each storing information of a preload request); and
a communication bus coupled to the CPU, the RAM, the timer bank, the programmable preload request circuit, and the loader circuit ([0024]-[0025]: the CPU 104, RAM 122, timers of task control circuit/programmable preload request circuit 116, and loader circuit 124 are connected, i.e. via a communication bus, inside an integrated circuit, see also Fig. 1); 
wherein 
each request timer is configured to generate a preload request at a time within the timer bank by the CPU ([0022], [0051], and [0055]: the timer generates a preload request at a time they are set/written to); 
the programmable preload request circuit is configured to process each preload request received from the timer bank and forward processed preload requests to the loader circuit ([0022] and [0032]: the timers indicates to the task control circuit 116 to send/forward prefetch requests to the loader circuit 124); and
the loader circuit is configured to interpret control data provided by each processed preload request such that the loader circuit loads corresponding instructions or data from the external memory into the RAM ([0022] and [0032]: the loader circuit 124 interprets prefetch requests from the task control circuit, i.e. control data provided by each preload request, to load instructions and data from external memory 126 into RAM 122).
	Rohleder does not teach storing the time in a register. That is, Rohleder does not teach:
each request timer is configured to generate a preload request at a time written to a corresponding register
However, in the analogous art of prefetching, Hughes teaches:
a request timer is configured to generate a preload request at a time written to a corresponding register ([0028]: timer 240 is configured to be triggered at a time written to corresponding register 220)


Regarding claim 2, Rohleder in view of Hughes teaches:
2. The integrated circuit of claim 1 where each of the preload requests corresponds to a corresponding request trigger and comprises control data or a key that can be translated into the control data, wherein control data is needed by the loader circuit to implement preload request operations (Rohleder [0051]: prefetch requests are generated based on corresponding load events being triggered, i.e. request triggers; Rohleder [0022] and [0031]-[0032]: the prefetch requests cause the loader circuit to implement preload operations, i.e. the prefetch request comprises control data that the loader circuit uses).

	Regarding claim 6, Rohleder in view of Hughes teaches:
6. The integrated circuit of claim 1 wherein the programmable preload request circuit is operable to forward at least one preload request provided by the timer bank to the loader circuit (Rohleder [0022] and [0032]: the timers indicates to the task control circuit 116 to send/forward prefetch requests to the loader circuit 124), or to one or more arbitration elements coupled to the loader circuit.

	Regarding claim 8, Rohleder in view of Hughes teaches: 
8. The integrated circuit of claim 1 wherein the programmable preload request circuit is operable to translate control data associated with a corresponding preload request trigger, or portions thereof, into information required by the loader circuit to implement the preload request (Rohleder [0051]: prefetch requests are generated based on corresponding load events being triggered, i.e. request triggers; Rohleder [0022] and [0031]-[0032]: the prefetch requests cause the loader circuit to implement preload operations, i.e. the prefetch request comprises control data that the loader circuit uses; Rohleder [0044]: the task control circuit determines a load time, i.e. translates control data, for a task to be prefetched).

Regarding claim 18, Rohleder teaches:
18. An apparatus comprising: 
a microcontroller (Fig. 1, 103); 
the nonvolatile memory circuit external to the microcontroller and in data communication with microcontroller ([0025]: Fig. 1, 126 is nonvolatile memory external to 103 and in communication with 103); 
the microcontroller comprising: 
a central processing unit (CPU) (Fig. 1, 104); 
a random access memory (RAM) configured for storing data and CPU executable instructions ([0019] and [0025]: memory circuits 122, i.e. an internal RAM, stores data and instructions); 
a loader circuit for accessing memory that is external to the integrated circuit, wherein the loader circuit is configured to load the RAM with a copy of instructions and data from the external memory ([0019] and [0025]: loader circuit 124 loads the RAM 122 with data and instructions from external memory circuits 126);
a timer bank comprising one or more request timers ([0022]: the hardware task control circuit includes one or more timers, i.e. a timer bank comprising one or more request timers);
a programmable preload request circuit that is coupled to the timer bank and the loader circuit([0022] and [0024]: task control circuit 124 is coupled to the timers and loader circuit 124, see also Fig. 1), the programmable preload request circuit comprising a plurality of request slot registers, each of which is configured to store information of a respective preload request ([0034]: the task control circuit loads information from the task information queue, i.e. information of a respective preload request since information in the task information queue is used for prefetches, into internal registers, i.e. a plurality of request slot registers each storing information of a preload request); 
a communication bus coupled to the CPU, the RAM, the timer bank, the programmable preload request circuit, and the loader circuit ([0022] and [0024]: task control circuit 124 is coupled to the timers and loader circuit 124, see also Fig. 1);
wherein: 
each request timer is configured to generate a preload request at a time within the timer bank by the CPU ([0022], [0051], and [0055]: the timer generates a preload request at a time they are set/written to);
the programmable preload request circuit is configured to process each preload request received from the timer bank and forward processed preload requests to the loader circuit ([0022] and [0032]: the timers indicates to the task control circuit 116 to send/forward prefetch requests to the loader circuit 124);  and
the loader circuit is configured to interpret control data provided by each processed preload request such that the loader circuit loads corresponding instructions or data from the external memory into the RAM ([0022] and [0032]: the loader circuit 124 interprets prefetch requests from the task control circuit, i.e. control data provided by each preload request, to load instructions and data from external memory 126 into RAM 122).
Rohleder does not teach storing the time in a register. That is, Rohleder does not teach:
each request timer is configured to generate a preload request at a time written to a corresponding register
However, in the analogous art of prefetching, Hughes teaches:
a request timer is configured to generate a preload request at a time written to a corresponding register ([0028]: timer 240 is configured to be triggered at a time written to corresponding register 220)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the timers of Rohleder to use the timing circuit as taught by Hughes such that Rohleder generates its preload requests at a time written to a corresponding register. One of ordinary skill in the art would have been motivated to make this modification because storing a time value in a register is a known technique on the known device of a computer processor and would yield the predictable result of efficiently enabling time triggered events. 

s 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rohleder et al. US 2018/0011736 (hereinafter, Rohleder) in view of Hughes et al. US 2009/0049256 (hereinafter, Hughes) and Delp et al. US 6,453,434 (hereinafter, Delp).
Regarding claim 3, Rohleder in view of Hughes teaches:
3. The integrated circuit of claim 1 wherein each request timer comprises: 
a counter circuit that provides a counter value, wherein the counter value increments or decrements with time when the counter circuit is started (Hughes [0032]: the timer counts up or down when started); 
one or more event generation elements (Rohleder [0022]: one or more timers generate corresponded prefetch events), each comprising a) an event time register (Hughes [0028]: register 220 includes a trigger/stop value for the timer and would be used with each timer in Rohleder) and b) a compare circuit that can compare the counter value with a value specified in the event time register and generate a match event signal when the counter value reaches or exceeds the specified value in the event time register (Rohleder [0055] and Hughes [0028] and [0032]: the counter value in register Hughes’ timer is compared with the value specified in the event time register 220 and triggers, i.e. generates a match, when the timer reaches the value in the register); 
wherein match event signals are used for interrupting software executing on the CPU or for generating preload requests (Rohleder [0051]: the timer expiring, i.e. generating match event signals, is used for generating prefetch/preload requests).
	Rohleder in view of Hughes does not explicitly teach:	
a control register for controlling properties of the counter circuit, including one or more of a) specifying a clock source and an associated prescaler, b) enabling the increment/decrement function, c) specifying a start value, d) specifying a stop value, and e) specifying a behavior when the counter value reaches the stop value; 
	However, Delp teaches:
a control register for controlling properties of the counter circuit, including one or more of a) specifying a clock source and an associated prescaler, b) enabling the increment/decrement function, c) specifying a start value, d) specifying a stop value , and e) specifying a behavior when the counter value reaches the stop value (col 3 lines 49-65 and col 7 lines 30-44: a configuration register is provided for controlling a counter circuit, i.e. by programming a delay/stop value); 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the timer circuit of Rohleder in view of Hughes to be configured according to a control register as taught by Delp. One of ordinary skill in the art would have been motivated to make this modification to increase flexibility and extensibility (Delp col 3 lines 62-65).

Regarding claim 20, Rohleder in view of Hughes teaches:
20. The apparatus circuit of claim 18 wherein each request timer comprises: 
a counter circuit that provides a counter value, wherein the counter value increments or decrements with time when the counter circuit is started (Hughes [0032]: the timer counts up or down when started); 
one or more event generation elements (Rohleder [0022]: one or more timers generate corresponded prefetch events), each comprising a) an event time register (Hughes [0028]: register 220 includes a trigger/stop value for the timer and would be used with each timer in Rohleder) and b) a compare circuit that can compare the counter value with a value specified in the event time register and generate a match event signal when the counter value reaches or exceeds the specified value in the event time register (Rohleder [0055] and Hughes [0028] and [0032]: the counter value in register Hughes’ timer is compared with the value specified in the event time register 220 and triggers, i.e. generates a match, when the timer reaches the value in the register); 
wherein match event signals are used for interrupting software executing on the CPU or for generating preload requests (Rohleder [0051]: the timer expiring, i.e. generating match event signals, is used for generating prefetch/preload requests).
	Rohleder in view of Hughes does not explicitly teach:	
a control register for controlling properties of the counter circuit, including one or more of a) specifying a clock source and an associated prescaler, b) enabling the increment/decrement function, c) specifying a start value, d) specifying a stop value, and e) specifying a behavior when the counter value reaches the stop value; 
	However, Delp teaches:
a control register for controlling properties of the counter circuit, including one or more of a) specifying a clock source and an associated prescaler, b) enabling the increment/decrement function, c) specifying a start value, d) specifying a stop value , and e) specifying a behavior when the counter value reaches the stop value (col 3 lines 49-65 and col 7 lines 30-44: a configuration register is provided for controlling a counter circuit, i.e. by programming a delay/stop value); 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the timer circuit of Rohleder in view of Hughes to be configured according to a control register as taught by Delp. One of ordinary skill in the art would have been motivated to make this modification to increase flexibility and extensibility (Delp col 3 lines 62-65).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rohleder et al. US 2018/0011736 (hereinafter, Rohleder) in view of Hughes et al. US 2009/0049256 (hereinafter, Hughes), Delp et al. US 6,453,434 (hereinafter, Delp), and Venkatesh et al. US 2018/0165204 (hereinafter, Venkatesh).
	Regarding claim 4, Rohleder in view of Hughes and Delp teaches:
4. The integrated circuit of claim 3 
	Rohleder in view of Hughes and Delp does not explicitly teach:
wherein each preload request associates a preload request trigger with related control data provided by a control data register that is associated with the event generation element.
However, in the analogous are of prefetching, Venkatesh teaches:
control data provided by a control data register that is associated with prefetch requests ([0068]: control register 415 provides control data associated with each prefetch request)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the task control circuit of Rohleder to use a control register to provide control data associated with its prefetch request triggers as taught by Venkatesh. One of ordinary skill in the art would have been motivated to make this modification because use of registers is a known technique on the known device of a computer processor for providing control data and would yield the predictable result of efficiently accessing control data. 

	Regarding claim 5, Rohleder in view of Hughes, Delp, and Venkatesh teaches:
5. The integrated circuit of claim 4 wherein at least one event generation element is suppressed after generating its event match signal so that the at least one event generation element does not regenerate its event match signal (Hughes [0028] and [0032]: the timer is reset after generating its match signal so that another match is not generated, i.e. is suppressed, as long as the timer does not match the register value).

Claims 7, 9-10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rohleder et al. US 2018/0011736 (hereinafter, Rohleder) in view of Hughes et al. US 2009/0049256 (hereinafter, Hughes) and Venkatesh et al. US 2018/0165204 (hereinafter, Venkatesh).
Regarding claim 7, Rohleder in view of Hughes teaches:
7. The integrated circuit of claim 1 wherein the programmable preload request circuit maintains: 
a slot selector unit coupled to the request slot registers that receives preload requests and selects a request slot register to record information associated with the received preload requests (Rohleder [0028], [0034], and [0046]: the task control circuit 116 receives preload requests based on a timer and stores information from the task information queue into internal registers, i.e. a request slot register, the portions of the circuit 116 that receives the timer and stores information into the internal registers is a slot selector unit); 
a request slot management unit operable to process a received preload request in a context of a selected request slot register and related control information, which is part of the preload request control data or that is provided by a register (Rohleder [0044] and [0051]: the task control circuit uses the information in the task information queue requests, which is loaded into internal registers and is part of the control data for the prefetch request, to process the prefetch; the portion of 116 which performs this processing is a request slot management unit); 
a request selection configured to provide selection criteria directly or indirectly, by identifying other sources for corresponding information (Rohleder [0040]: the task information queue provides task information, i.e. selection criteria, directly or indirectly); and
a preload request selection unit, coupled to the request slot registers, and operable to select the content of one request slot register in accordance with the selection criteria for forwarding (Rohleder [0044] and [0051]: the task control circuit uses information in the task information queue to forward requests to the loader circuit, the portion of the circuit 116 which performs this is a preload request selection unit).
Rohleder does not teach:
wherein the programmable preload request circuit comprises: a plurality of request slots, a slot selector unit, a request slot management unit, a request selection register, and a preload request selection unit, and selection criteria provided by the request selection register
	However, Hughes further teaches: 
a memory controller comprises: a plurality of request slots ([0022] and [0027]: a memory controller queue stores a plurality of prefetch requests, i.e. a plurality of request slots, see also Fig. 2, 122).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the task control circuit of Rohleder to comprise a queue for storing a plurality of requests as taught by Hughes such that the task control circuit of Rohleder comprises the information in the task information queue and the associated units for using that information. One of ordinary skill in the art would have been motivated to make this modification because including data and associated units together in a circuit is a known technique on the known device of a computer 
	Further, Venkatesh teaches:
selection criteria provided by a request selection register ([0068]: control register 415, i.e. a request selection register, provides data for the prefetch request, i.e. selection criteria)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the task control circuit of Rohleder to use a request selection register as taught by Venkatesh. One of ordinary skill in the art would have been motivated to make this modification because use of registers is a known technique on the known device of a computer processor for providing control data and would yield the predictable result of efficiently accessing control data. 

Regarding claim 9, Rohleder in view of Hughes and Venkatesh teaches:
9. The integrated circuit of claim 7 wherein the request slot management unit of the programmable preload request circuit is configured to manage content of a request slot register upon receiving a preload request in relation to the state of the request slot and related control information (Rohleder [0032] and [0034]: the task control circuit includes a portion/unit that manages the internal registers by storing information from the task information queue into the internal registers upon receiving a prefetch request); 
wherein: 
the request slot register may be full or empty (Rohleder [0034]: the internal register may either have data, i.e. full, or may be empty); 
the full request slot register may be utilized by an ongoing load operation (Rohleder [0034] and [0044]: the task control circuit utilizes the information loaded into the register for a load operation); 
earlier content of a full request slot register may be removed or invalidated (Rohleder [0034]: when an internal register is loaded, its earlier content is replaced/invalidated by the loaded information); and
writing the preload request into the request slot register may be permitted or rejected (Rohleder [0034]: the writing of the task information/preload request into the internal register is permitted).

Regarding claim 10, Rohleder in view of Hughes and Venkatesh teaches:
10. The integrated circuit of claim 7 wherein the programmable preload request circuit is operable to remove or invalidate the content of a request slot register upon performing a corresponding preload request by the loader circuit (Hughes [0034]: upon performing a preload request, information from the task information queue is loaded into the internal registers/request slot registers which invalidates the content that was previously in that register).
	
Regarding claim 19, Rohleder in view of Hughes teaches:
19. The apparatus circuit of claim 18 wherein the programmable preload request circuit maintains: 
a slot selector unit coupled to the request slot registers that receives preload requests and selects a request slot register to record information associated with the received preload requests (Rohleder [0028], [0034], and [0046]: the task control circuit 116 receives preload requests based on a timer and stores information from the task information queue into internal registers, i.e. a request slot register, the portions of the circuit 116 that receives the timer and stores information into the internal registers is a slot selector unit); 
a request slot management unit operable to process a received preload request in a context of a selected request slot register and related control information, which is part of the preload request control data or that is provided by a register (Rohleder [0044] and [0051]: the task control circuit uses the information in the task information queue requests, which is loaded into internal registers and is part of the control data for the prefetch request, to process the prefetch; the portion of 116 which performs this processing is a request slot management unit); 
a request selection configured to provide selection criteria directly or indirectly, by identifying other sources for corresponding information (Rohleder [0040]: the task information queue provides task information, i.e. selection criteria, directly or indirectly); and
a preload request selection unit, coupled to the request slot registers, and operable to select the content of one request slot register in accordance with the selection criteria for forwarding (Rohleder [0044] and [0051]: the task control circuit uses information in the task information queue to forward requests to the loader circuit, the portion of the circuit 116 which performs this is a preload request selection unit).
Rohleder does not teach:
wherein the programmable preload request circuit comprises: a plurality of request slots, a slot selector unit, a request slot management unit, a request selection register, and a preload request selection unit, and selection criteria provided by the request selection register

a memory controller comprises: a plurality of request slots ([0022] and [0027]: a memory controller queue stores a plurality of prefetch requests, i.e. a plurality of request slots, see also Fig. 2, 122).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the task control circuit of Rohleder to comprise a queue for storing a plurality of requests as taught by Hughes such that the task control circuit of Rohleder comprises the information in the task information queue and the associated units for using that information. One of ordinary skill in the art would have been motivated to make this modification because including data and associated units together in a circuit is a known technique on the known device of a computer processor for reducing the distance between the data and units that use that data and would yield the predictable result of speeding up access times and reducing complexity. 
	Further, Venkatesh teaches:
selection criteria provided by a request selection register ([0068]: control register 415, i.e. a request selection register, provides data for the prefetch request, i.e. selection criteria)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the task control circuit of Rohleder to use a request selection register as taught by Venkatesh. One of ordinary skill in the art would have been motivated to make this modification because use of registers is a known technique on the known device of a computer processor for providing control data and would yield the predictable result of efficiently accessing control data. 

s 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rohleder et al. US 2018/0011736 (hereinafter, Rohleder) in view of “Hardware-Only Stream Prefetching and Dynamic Access Ordering” (hereinafter, Zhang).
Regarding claim 11, Rohleder teaches: 
11. A method implemented on an integrated circuit, the method comprising: 
a first timer generating a first preload request comprising first information ([0022] and [0044]: a set of one or more timers identify when to issue a prefetch, i.e. a first timer of the set generates a first preload request, the prefetch request may be a request to switch tasks and prefetch the task information); 
wherein the first information directly or indirectly identifies first control data required for performing a first preload operation ([0040] and [0044]: information used for a task switch/prefetch directly or infirectly identifies control data in the task information queue ); 
first processing of the first preload request in accordance with a control specification that is part of the first information or is specified in a first control register, wherein the first processing comprises storing the first preload request in a first storage element ([0028], [0034], [0038], and [0052]: the task is first processed to generate a load time in accordance with information that is part of the task information and stores the requests in a queue) by selecting the first storage element when the first storage element is not occupied ([0052]: prefetch requests are queued in a queue, i.e. when there is space in the queue); 
second processing of one or more preload requests in one or more storage elements, respectively, wherein the second processing comprises selecting one of the preload requests for subsequent processing by the loader circuit ([0022] and [0052]: the prefetch requests are further processed by the loader circuit from the storage elements of the queue); 
wherein the selected one of the preload requests is removed from its storage element after it is subsequently processed by the loader circuit ([0052]: the requests are queued until they are completed, i.e. the requests are removed from the queue after it is processed by the loader circuit); 
wherein the subsequent processing comprises loading instructions from the external memory to the RAM ([0022]: the further processing of the prefetch request loads instructions from external memory into a RAM).
	Rohleder does not teach:
implementing specific processing when the first storage element is occupied.
	However, Zhang teaches:
implementing specific processing when the first storage element is occupied (page 168 section 2.2. paragraph 2: when two requests have the same issue time, i.e. the queue for that time is occupied, they are serviced in FIFO order, i.e. specific FIFO processing is implemented).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the queue of Rohleder to implement FIFO processing when two requests have the same issue time as taught by Zhang. One of ordinary skill in the art would have been motivated to make this modification to improve performance of accessing memory (Zhang page 167 Abstract and Introduction paragraph 2)

Regarding claim 12, Rohleder in view of Zhang teaches: 
12. The method of claim of claim 11 wherein the specific processing comprises two or more of:
a) rejecting the first preload request when the first storage element is utilized by the second processing (Zhang page 168 section 2.2. paragraph 2: when two requests have the same issue time they are serviced in FIFO order, i.e. the first preload request is rejected while the storage element is utilized by second processing of the other request), 
b) rejecting the first preload request when the first storage element is occupied by an earlier preload request (Zhang page 168 section 2.2. paragraph 2: when two requests have the same issue time, i.e. the queue for that time is occupied, they are serviced in FIFO order, i.e. the first preload request is rejected while the earlier request is processed in FIFO order), 
c) generating an error indication when the first storage element is occupied by the earlier preload request, 
d) replacing the earlier preload request in the first storage element with the first preload request, and 
e) revoking the earlier preload request within the first storage element without storing the first preload request; and 
wherein a rejection of the first preload request comprises inhibiting its storage into the first storage element (Zhang page 168 section 2.2. paragraph 2: the rejecting of the first request inhibits its storage into the storage element used to process the request in FIFO order) and revoking the earlier preload request comprises removing the earlier preload request from the first storage element.

Regarding claim 13, Rohleder in view of Zhang teaches: 
13. The method of claim of claim 11 wherein the first processing comprises: 
translating the first information into second information that identifies the control data (Rohleder [0044]: task control circuit determines load time, i.e. second information that identifies control data, based on the task/prefetch request, i.e. first information); and
selecting the first storage element to receive the second information or portions thereof when the first storage element is not occupied (Rohleder [0052]: prefetch requests are queued in a queue, i.e. when there is space in the queue), and implementing specific processing when the first storage element is occupied (Zhang page 168 section 2.2. paragraph 2: when two requests have the same issue time, i.e. the queue for that time is occupied, they are serviced in FIFO order, i.e. specific FIFO processing is implemented).

	Regarding claim 14, Rohleder in view of Zhang teaches: 
14. The method of claim 13 wherein the specific processing comprises one or more of: 
a) rejecting the first preload request when the first storage element is utilized by the second processing (Zhang page 168 section 2.2. paragraph 2: when two requests have the same issue time they are serviced in FIFO order, i.e. the first preload request is rejected while the storage element is utilized by second processing of the other request), 
b) generating an error indication when the first storage element is occupied by the earlier preload request, 
c) replacing the earlier preload request in the first storage element with the first preload request, and 
d) revoking the earlier preload request within the first storage element without storing the first preload request; and 
wherein a rejection of the first preload request comprises inhibiting its storage into the first storage element and revoking the earlier preload request comprises removing the earlier preload request from the first storage element.

Regarding claim 15, Rohleder in view of Zhang teaches:
15. The method of claim 11 wherein the second processing comprises: 
determining a set of storage elements containing valid preload requests (Rohleder [0052]: the queued prefetech requests are valid prefetch requests since they are being sent to the loader circuit); 
selecting a storage element that contains a valid preload request utilizing priority information provided by the control specification, which is provided from a content of a second control register and preload request information stored within a set of participating storage elements containing valid preload requests (Rohleder [0051]: the prefetch request for a task is selected utilizing priority information provided by the task information queue which is provided as part of the request to switch tasks/prefetch the task information); and
forwarding the selected one of the preload requests for the subsequent processing (Rohleder [0022]: the prefetch requests are forwarded to the loader circuit for subsequent processing).

Regarding claim 17, Rohleder in view of Zhang teaches:
17. The method of claim 11, wherein the subsequent processing comprises: 
forwarding the selected preload request to the loader circuit operable to perform a preload operation (Rohleder [0022]: prefetch requests are forwarded to the loader circuit to perform a prefetch operation); 
interpretation of control data provided by the selected preload request to identify control information for implementing the selected preload request (Rohleder [0022] and [0032]: the loader circuit 124 interprets prefetch requests from the task control circuit, i.e. control data provided by each preload request), wherein the interpreted control information may directly or indirectly specify: 
a first starting address in the external memory (Rohleder [0051]: the task control circuit determines the addresses for the task to be prefetched), and 
a number of bytes to be loaded from the external memory (Rohleder[0052]: the prefetch request corresponds to a load size, i.e. a number of bytes to be laoded from the memory, see also [0043]); and
loading instructions and constant data that can be found in external memory into the RAM (Rohleder [0022]: instructions and data are loaded from external memory into the RAM).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rohleder et al. US 2018/0011736 (hereinafter, Rohleder) in view of “Hardware-Only Stream Prefetching and Dynamic Access Ordering” (hereinafter, Zhang), Hughes et al. US 2009/0049256 (hereinafter, Hughes), and Delp et al. US 6,453,434 (hereinafter, Delp).
Regarding claim 16, Rohleder in view of Zhang teaches:
16. The method of claim 11 further comprising: 
	Rohleder in view of Zhang does not explicitly teach:
writing an event time value in an event time register; 
writing control data into a control register; 
starting a counter circuit in accordance with the control data in the control register, wherein the counter circuit increments or decrements a counter value with time when started; 
wherein the counter circuit continues incrementing or decrementing, or restarts the incrementing or decrementing at a start value as specified by the control specification; 
in response to detecting a stop value provided by the control data in the control register, either disabling the counter circuit or restarting the counter circuit at the start value, based on the control data in the control register; 
a compare circuit comparing the counter value with the event time value in the event time register; 
wherein a match event signal is generated in response to detecting a match between the counter value and the event time value; 
in response to generating the match event signal, performing one or more of: 
setting a match flag; 
suppressing a regeneration of the match event signal when the match flag is set, 
generating an interrupt request, 
generating the first preload request.
	However, Hughes teaches:
writing an event time value in an event time register ([0028]: register 220 includes a trigger/stop value for the timer); 
starting a counter circuit, wherein the counter circuit increments or decrements a counter value with time when started ([0032]: the timer counts up or down when started); 
wherein the counter circuit continues incrementing or decrementing, or restarts the incrementing or decrementing at a start value as specified by the control specification ([0032]: the timer counts up or down from a start value when started); 
in response to detecting a stop value, either disabling the counter circuit or restarting the counter circuit at the start value, ([0028] and [0032]: the timer is reset after detecting a stop value); 
a compare circuit comparing the counter value with the event time value in the event time register ([0028] and [0032]: the timer is compared to the value in the register 220); 
wherein a match event signal is generated in response to detecting a match between the counter value and the event time value ([0032]: a match event signal is generated once the timer value equals the value in the register 220 at block 540); 
in response to generating the match event signal, performing one or more of: 
setting a match flag; 
suppressing a regeneration of the match event signal when the match flag is set, 
generating an interrupt request, 
generating the first preload request ([0032]: the memory request is generated when the timer matches the register value).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the timers of Rohleder to use the timing circuit as taught by Hughes 
	Further, Delp teaches:
writing control data into a control register (col 3 lines 49-65 and col 7 lines 30-44: a configuration register is provided for controlling a counter circuit, i.e. by programming a delay/stop value); 
starting a counter circuit in accordance with the control data in the control register (col 3 lines 49-65 and col 7 lines 30-44: a configuration register is provided for controlling a counter circuit, i.e. by programming a delay/stop value); 
wherein the counter circuit continues incrementing or decrementing, or restarts the incrementing or decrementing at a start value as specified by the control specification ([0032]: the timer counts up or down from a start value when started); 
in response to detecting a stop value provided by the control data in the control register, either disabling the counter circuit or restarting the counter circuit at the start value, based on the control data in the control register (col 3 lines 49-65 and col 7 lines 30-44: a configuration register is provided for controlling a counter circuit, i.e. by programming a delay/stop value)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the timer circuit of Rohleder in view of Hughes to be configured according to a control register as taught by Delp. One of ordinary skill in the art would have been motivated to make this modification to increase flexibility and extensibility (Delp col 3 lines 62-65).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6338125- discloses a memory unit with a plurality of slots
US 20120072668- discloses using slots and sub-sluts for prefetches 
US 20090063790- discloses using slots for storing configuration information in a hardware reconfigurable system

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476.  The examiner can normally be reached on Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A./Examiner, Art Unit 2183                                                                                                                                                                                                        
		
/William B Partridge/Primary Examiner, Art Unit 2183